EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Schmidt on 3/21/2022.
The application has been amended as follows: 

Claim 1
A method comprising:
	obtaining a hash handle comprising a portion that identifies a given indicator of a plurality of indicators of a hash signature, each indicator of the hash signature corresponding to one of a plurality of data structures, each data structure comprising mappings of hash signatures to physical addresses on at least one storage device of a storage system;
	selecting the given indicator based at least in part on the portion of the hash handle;
	identifying a mapping between the hash signature and one or more of the physical addresses based at least in part on the data structure that corresponds to the given indicator; and
	obtaining data from the one or more of the physical addresses based at least in part on the identified mapping;
	wherein the data structures comprise respective buckets;
	wherein each indicator identifies a particular one of the buckets and comprises at least a portion of one or more bytes of the hash signature; 

	
wherein the first indicator comprises at least a portion of a first byte of the hash signature and the second indicator comprises at least a portion of a second byte of the hash signature;
wherein the second byte is different than the first byte; and
wherein the method is implemented by a processing device comprising a processor coupled to a memory.

Claim 3 	
	The method of claim 1 wherein the first indicator comprises the first byte of the hash signature and the second indicator comprises the second byte of the hash signature

Claim 4 
The method of claim [[1]]3 wherein the hash handle comprises a third byte of the hash signature and the first and second bytes are different than the third byte.

Claim 8
An apparatus comprising: 
a processing device comprising a processor coupled to memory, the processing device being configured: 

to physical addresses on at least one storage device of a storage system; to select the given indicator based at least in part on the portion of the hash handle; 
to identify a mapping between the hash signature and one or more of the physical addresses based at least in part on the data structure that corresponds to the given indicator; and 
to obtain data from the one or more of the physical addresses based at least in part on the identified mappings wherein the data structures comprise respective buckets; 
wherein each indicator identifies a particular one of the buckets and comprises at least a portion of one or more bytes of the hash signature; 
wherein the plurality of indicators comprise at least a first indicator and a second indicator identifying respective first and second ones of the buckets, the given indicator being one of the first indicator and the second indicator;

wherein the first indicator comprises at least a portion of a first byte of the hash signature and the second indicator comprises at least a portion of a second byte of the hash signature; and
wherein the second byte is different than the first byte.

Claim 10 	
	The apparatus of claim 8 wherein the first indicator comprises the first byte of the hash signature and the second indicator comprises the second byte of the hash signature.
Claim 11
The apparatus of claim [[8]]10 wherein the hash handle comprises a third byte of the hash signature and the first and second bytes are different than the third byte.

Claim 15
A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code, when executed by a processing device comprising a processor coupled to memory, causes the processing device: 
to obtain a hash handle comprising a portion that identifies a given indicator of a plurality of indicators of a hash signature, each indicator of the hash signature corresponding to one of a plurality of data structures, each data structure comprising mappings of hash signatures to physical addresses on at least one storage device of a storage system; 
to select the given indicator based at least in part on the portion of the hash handle; 
to identify a mapping between the hash signature and one or more of the physical addresses based at least in part on the data structure that corresponds to the given indicator; and 
to obtain data from the one or more of the physical addresses based at least in part on the identified mapping, 
wherein the data structures comprise respective buckets; 
wherein each indicator identifies a particular one of the buckets and comprises at least a portion of one or more bytes of the hash signature; and 
wherein the plurality of indicators comprise at least a first indicator and a second indicator identifying respective first and second ones of the buckets, the given indicator being one of the first indicator and the second indicator;

wherein the first indicator comprises at least a portion of a first byte of the hash signature and the second indicator comprises at least a portion of a second byte of the hash signature; and
wherein the second byte is different than the first byte.

Claim 17 	
	The computer program product of claim 15 wherein the first indicator comprises the first byte of the hash signature and the second indicator comprises the second byte of the hash signature.

Claim 18
The computer program product of claim [[15]]17 wherein the hash handle comprises a third byte of the hash signature and the first and second bytes are different than the third byte.

Allowable Subject Matter
Claims 1, 3-8, 10-15, 17-23 are allowed.
The combination of limitations of claim 1 are not taught or suggested by the prior art of record.
Claims 3-7 and 21 depend from claim 1, and are considered allowable for at least the same reasons as claim 1. Claims 8 and 15 contain similar limitations to claim 1, and are considered allowable for at least the same reasons as claim 1. Claims 10-14 and 22 depend from claim 8, and are considered allowable for at least the same reasons as claim 8. Claims 17-20 and 23 depend from claim 15, and are considered allowable for at least the same reasons as 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257. The examiner can normally be reached 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE WU/Examiner, Art Unit 2133